Case 1:17-cr-00101-LEK Document 436 Filed 03/19/19 Page 1 of 2   PageID #: 3812




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20th Floor
   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF                    CR. NO. 17-00101 JEK
   AMERICA,
                                       DEFENDANT’S “DEMAND
          Plaintiff,                   FOR GOVERNMENT TO
                                       PROVIDE ANY AFFIDAVITS
         v.                            FROM CLIENTS OF THE
                                       UNDERSIGNED WHO SWORE
                                       THEY WERE LIED TO OR
   ANTHONY T. WILLIAMS,                SCAMMED BY PRIVATE
                                       ATTORNEY GENERAL
          Defendant.                   ANTHONY WILLIAMS AND
                                       THE AMOUNT THEY HAVE
                                       CLAIMED THEY WERE
                                       DEFRAUDED OR SCAMMED
                                       OUT OF;” DECLARATION OF
                                       COUNSEL; EXHIBIT “A;”
                                       CERTIFICATE OF SERVICE


    DEFENDANT’S “DEMAND FOR GOVERNMENT TO PROVIDE
    ANY AFFIDAVITS FROM CLIENTS OF THE UNDERSIGNED
      WHO SWORE THEY WERE LIED TO OR SCAMMED BY
    PRIVATE ATTORNEY GENERAL ANTHONY WILLIAMS AND
        THE AMOUNT THEY HAVE CLAIMED THEY WERE
             DEFRAUDED OR SCAMMED OUT OF”
Case 1:17-cr-00101-LEK Document 436 Filed 03/19/19 Page 2 of 2   PageID #: 3813




   Comes now, the Defendant Anthony T. Williams, by and through

   his standby counsel, Lars Robert Isaacson, Esq., and hereby

   provides    Defendant’s    “DEMAND       FOR    GOVERNMENT          TO

   PROVIDE       ANY    AFFIDAVITS       FROM      CLIENTS       OF   THE

   UNDERSIGNED WHO SWORE THEY WERE LIED TO OR

   SCAMMED BY PRIVATE ATTORNEY GENERAL ANTHONY

   WILLIAMS AND THE AMOUNT THEY HAVE CLAIMED THEY

   WERE DEFRAUDED OR SCAMMED OUT OF;” attached as

   Exhibit “A,” and Declaration of Counsel.

      Dated: March 19, 2019



                                      /s/ Lars Isaacson
                                 LARS ROBERT ISAACSON
                                 Standby Attorney for
                                 Defendant Anthony T. Williams
